Citation Nr: 1020727	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  04-29 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a stomach disorder.

2.	Entitlement to service connection for a right arm 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This case was brought before the Board in June 2006, at which 
time the Veteran's claim of service connection for a stomach 
disorder was denied.  The appellant appealed the Board's June 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court) and, in April 2008, the Court set 
aside the Board's June 2006 decision and remanded the claim 
to the Board.  

Following the Court's April 2008 remand, the Board then 
remanded the instant appeals, to include service connection 
for both a stomach disorder and a right arm disorder, to the 
Agency of Original Jurisdiction for further development.  The 
case is once again before the Board for appellate 
consideration of the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran's claims of service connection 
for a stomach disorder and a right arm disorder were remanded 
by the Board in August 2009 for further development.  
Specifically, the Veteran was to be provided a VA examination 
to determine the nature and etiology of these disorders.

The Veteran was provided a VA examination as requested in 
December 2009.  With respect to a stomach disorder, the VA 
examiner noted that the Veteran failed to report for lab work 
and associated testing ordered in relation to the VA 
examination, and as such could not render a diagnosis of a 
chronic stomach disorder.  With respect to a right arm 
disorder, diagnosed as paresthesia of the right upper 
extremity, while the VA examiner opined this disorder is less 
likely as not etiologically related to the Veteran's active 
service, no rationale was provided for this opinion.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion and 
accompanying rationale).  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 
46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 
123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence... is essential for a proper appellate 
decision").  As such, the Veteran must be provided a new VA 
examination to determine the nature and etiology of any 
current stomach and right arm disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current stomach 
disorder.  The claims file, including 
this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current chronic stomach 
disorder and, if so, provide a 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
chronic stomach disorder is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current right arm 
disorder, to include paresthesia of the 
right upper extremity.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
chronic right arm disorder, to include 
paresthesia of the right upper 
extremity, is etiologically related to 
the Veteran's active military service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

With respect to the above examinations, 
the Board takes this opportunity to 
advise the appellant that the conduct 
of the efforts as directed in this 
remand, as well as any other 
development deemed necessary, is needed 
for a comprehensive and correct 
adjudication of his claim.  His 
cooperation in VA's efforts to develop 
his claim, including reporting for any 
scheduled VA examination and associated 
testing, is both critical and 
appreciated.  The appellant is also 
advised that failure to report for any 
scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2009).

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


